         Case 4:18-cv-01885-HSG Document 1004 Filed 12/29/20 Page 1 of 2




 1    Bruce Genderson (pro hac vice)               Michael J. Newton (No. 156225)
      Aaron Maurer (pro hac vice)                  ALSTON & BIRD LLP
 2    David Krinsky (pro hac vice)                 2200 Ross Avenue, Ste. 2300
      Andrew Trask (pro hac vice)                  Dallas, Texas 75201
 3    Christoper A. Suarez (pro hac vice)          +1 (214) 922-3400
      WILLIAMS & CONNOLLY LLP                      +1 (214) 922-3899 facsimile
 4    725 Twelfth Street, N.W.                     asus-philips@alston.com
      Washington, D.C. 20005
 5    +1 (202) 434-5000
      +1 (202) 434-5029 facsimile
 6    viceroy@wc.com
 7    Matthew S. Warren (No. 230565)
      Erika H. Warren (No. 295570)
 8    WARREN LEX LLP
      2261 Market Street, No. 606
 9    San Francisco, California 94114
      +1 (415) 895-2940
10    +1 (415) 895-2964 facsimile
      18-1885@cases.warrenlex.com
11
     Attorneys for Defendants ASUSTeK Computer Inc. and ASUS Computer International
12

13

14                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
15                                    OAKLAND DIVISION
16
                                                  Case No. 4:18-cv-01885-HSG-EDL
17
      IN RE KONINKLIJKE PHILIPS                   JURY TRIAL DEMANDED
18    PATENT LITIGATION
                                                  NOTICE OF CHANGE IN COUNSEL
19                                                FOR ASUSTEK COMPUTER INC. AND
                                                  ASUS COMPUTER INTERNATIONAL
20
                                                  Judge: Hon. Haywood S. Gilliam, Jr.
21                                                Court: Courtroom 2
22

23

24

25

26

27

28
         Case 4:18-cv-01885-HSG Document 1004 Filed 12/29/20 Page 2 of 2




 1   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 2            PLEASE TAKE NOTICE that, under Civil L.R.5-1(c)(2)(C), Derek Neilson and Sang

 3   (Michael) Lee of Alston & Bird LLP hereby withdraw as attorneys of record for defendants

 4   ASUSTeK Computer Inc. and ASUS Computer International (collectively “ASUS”). Alston & Bird

 5   LLP and its other attorneys, as well as Williams & Connolly LLP and Warren Lex LLP, will

 6   continue to represent ASUS in this matter.

 7

 8   Date: December 29, 2020                           Respectfully submitted,

 9
      Bruce Genderson (pro hac vice)
10    Aaron Maurer (pro hac vice)
      David Krinsky (pro hac vice)                    _____________________________
11    Andrew Trask (pro hac vice)                     Michael J. Newton (No. 156225)
      Christoper A. Suarez (pro hac vice)             ALSTON & BIRD LLP
12    WILLIAMS & CONNOLLY LLP                         2200 Ross Avenue, Ste. 2300
      725 Twelfth Street, N.W.                        Dallas, Texas 75201
13    Washington, D.C. 20005                          +1 (214) 922-3400
      +1 (202) 434-5000                               +1 (214) 922-3899 facsimile
14    +1 (202) 434-5029 facsimile                     asus-philips@alston.com
      viceroy@wc.com
15
      Matthew S. Warren (No. 230565)
16    Erika H. Warren (No. 295570)
      WARREN LEX LLP
17    2261 Market Street, No. 606
      San Francisco, California 94114
18    +1 (415) 895-2940
      +1 (415) 895-2964 facsimile
19    18-1885@cases.warrenlex.com
20   Attorneys for Defendants ASUSTeK Computer Inc. and ASUS Computer International
21

22

23

24

25

26

27

28

                          NOTICE OF CHANGE IN COUNSEL FOR ASUS DEFENDANTS
     Page 2                                                        Case No. 4:18-cv-01885-HSG-EDL
